Case 1:20-cv-02976-JMS-DLP Document 1 Filed 11/13/20 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS, INDIANA

  JAMES JETT                                   )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            ) CAUSE NO. 1:20-cv-2976
                                               )
                                               )
  ISS FACILITY SERVICES, INC                   )
                  Defendant,                   )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of his Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e and

  42 U.S.C. § 1981 as amended by the Civil Rights Act of 1991; 28 U.S.C. §§ 1331 and

  1343 and Age Discrimination in Employment Act of 1967.

     2. Plaintiff fled a charge with the Equal Employment Opportunity Commission

  (EEOC) and received a notice of right to sue on September 18, 2020.

                                          PARTIES

     3. Plaintiff is an African-American male and at all relevant times he resided in the

  Southern District of Indiana.

     4. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.
Case 1:20-cv-02976-JMS-DLP Document 1 Filed 11/13/20 Page 2 of 5 PageID #: 2




                                            FACTS

     5. Plaintiff began working for the Defendant in October 2016.

     6. Plaintiff was hired as a HVAC Technician.

     7. Plaintiff performed his job well.

     8. During Plaintiff’s employment, he believed he was being treated differently due

  to his age and race.

     9. Plaintiff complained to his supervisor, ISS Facility Manager, that Plaintiff

  believed he was being treated differently due to his age.

     10. At one point, Defendant informed other employees that Plaintiff was retiring,

  even though he was not retiring. Defendant informed Plaintiff that management was

  joking when the announcement was made.

     11. Plaintiff contacted Defendant’s Human Resource and Account Manager to further

  report discrimination that Plaintiff believed he was experiencing.

     12. Plaintiff was suspended after reporting discrimination to Defendant’s Human

  Resource Manager and Account Manager.

     13. Plaintiff was allegedly suspended and terminated for a “lock-out, tag-out”

  violation. However, this violation never happened.

     14. A similarly situated Caucasian employee failed to conduct “lock-out, tag-out”;

  however, they were not terminated.

     15. Plaintiff was subjected to racial comments during his employment from other

  employees and management.

     16. A similarly situated Caucasian employee engaged in conduct of comparable

  seriousness, but they have not been terminated.
Case 1:20-cv-02976-JMS-DLP Document 1 Filed 11/13/20 Page 3 of 5 PageID #: 3




      17. In 2018, the Caucasian electrician and the Caucasian generalists were promoted to

  positions that were not posted.

      18. The Caucasian electrician and the Caucasian generalists have less experience and

  seniority than Plaintiff.

      19. Plaintiff complained to Defendants Account Manager that the Caucasian

  electrician was promoted to a position that was not posted and he was being treated more

  favorably than the Plaintiff.

      20. Plaintiff was terminated due to his race.

      21. Plaintiff was terminated due to his age.

      22. Plaintiff was terminated for engaging in protected activity.

      23. Plaintiff was not promoted due to his race.

                                           COUNT I

      24. Plaintiff incorporates by reference paragraphs 1-23.

      25. Defendant, as a result of terminating Plaintiff due to his race, violated 42 U.S.C. §

  1981.

                                           COUNT II

      26. Plaintiff incorporates by reference paragraphs 1-23.

      27. Defendant, as a result of terminating Plaintiff due to his race, violated Title VII 42

  U.S.C. § 2000 et al.

                                          COUNT III

      28. Plaintiff incorporates by reference paragraphs 1-23.

      29. Defendant, as a result of terminating Plaintiff due to Plaintiff engaging in

  protected activity, violated Title VII 42 U.S.C. § 2000 et al.
Case 1:20-cv-02976-JMS-DLP Document 1 Filed 11/13/20 Page 4 of 5 PageID #: 4




                                         COUNT IV

     30. Plaintiff incorporates by reference paragraphs 1-23.

     31. Defendant, as a result of terminating Plaintiff due to Plaintiff engaging in

  protected activity, violated 42 U.S.C. § 1981.

                                          COUNT V

     32. Plaintiff incorporates by reference paragraphs 1-23.

     33. Defendant, as a result of not promoting Plaintiff due to his race, violated 42

  U.S.C. § 1981.

                                         COUNT VI

     34. Plaintiff incorporates by reference paragraphs 1-23.

     35. Defendant, as a result of not promoting Plaintiff due to his race, violated Title VII

  42 U.S.C. § 2000 et al.

                                         COUNT VII

     36. Plaintiff incorporates by reference paragraphs 1-23.

     37. Defendant, as a result of terminating Plaintiff due to his age, violated Age

  Discrimination in Employment Act of 1967.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

         A. Award Plaintiff back pay and benefits lost;

         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

               pain and suffering, inconvenience, mental anguish and loss of enjoyment of

               life;

         C. Award Plaintiff punitive damages;
Case 1:20-cv-02976-JMS-DLP Document 1 Filed 11/13/20 Page 5 of 5 PageID #: 5




         D. Award Plaintiff her cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

             this case.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

                              REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

  Amber K. Boyd #31235-49
  Amber Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
